F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         AUG 8 1997
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 KOLE ARIJE,

          Plaintiff-Appellant,

 v.

 CITY AND COUNTY OF DENVER, a
 municipal corporation; DENVER POLICE
 DEPARTMENT; DAVID MICHAUD, Chief
 of Police, City of Denver; JOHN DOE I, Sgt.,             No. 96-1444
 City of Denver Police; JOHN DOE II, City of       (D.C. No. 95-WY-2524-WD)
 Denver Police; E.J. DAVIS, City of Denver                  (D. Colo.)
 Police; WALGREENS, INC.; DAVE
 CAROON, employee and security personnel,
 Walgreens, Inc.; JOHN DOE I, Assistant
 Manager, Walgreens, Inc.; TWIN CITY
 SECURITY, INC.; DON SWEETMAN,
 employee, Twin City Security, Inc., jointly and
 severally liable,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      Mr. Kole Arije, appearing pro se, appeals the district court's grant of

summary judgment in favor of the City and County of Denver, the Denver Police

Department, Dave Michaud, E.J. David, and two unnamed Denver police officers,

(the "public defendants") and the district court's grant of summary judgment in

favor of Walgreens, Inc., Dave Caroon, Twin City Security, Inc., Don Sweetman,

and an unnamed Walgreens' employee (the "private defendants").



      On August 31, 1995, Mr. Arije initiated this civil rights action against the

various defendants based on the events surrounding his detainment for suspected

shoplifting and subsequent arrest by the Denver Police Department. 1 Mr. Arije's

complaint asserted claims under 42 U.S.C. §§ 1983, 1985 and 1986, as well as

state law claims of false imprisonment, assault and battery.



      1
        We note Mr. Arije commenced this action in Colorado state court.
However, the City and County of Denver and the Denver Police Department
successfully removed the action to federal district court.


                                         -2-
      On August 17, 1996, the district court granted the defendants' motions for

summary judgment. The district court found Mr. Arije failed to present any

evidence to support a finding the public defendants violated any of his

constitutional rights. The district court found Mr. Arije provided only conclusory

allegations, which were insufficient to defeat summary judgment. The district

court then found Mr. Arije failed to present any evidence showing an agreement

and concerted action between the public defendants and the private defendants.

Therefore, the district court concluded there was no evidence in the record to

support Mr. Arije's federal claims and granted the defendants' motions for

summary judgment. 2 Judgment was entered August 26, 1996.



      On appeal, Mr. Arije contends the district court erred in granting the

defendants' motions for summary judgment and in denying his motion for

summary judgment. 3 We review the district court’s grant or denial of summary

judgment de novo. Kaul v. Stephan, 83 F.3d 1208, 1212 (10th Cir. 1996).



      2
         In light of the court's determination, the court declined to exercise
jurisdiction over Mr. Arije's state claims.

      3
         In his opening brief, Mr. Arije lists several other "issues." However, due
to our disposition, we need not address these "issues." See Griffin v. Davies, 929
F.2d 550, 554 (10th Cir.) (we will not consider issues that do not affect the
outcome of the appeal), cert. denied, 502 U.S. 878 (1991).


                                         -3-
Summary judgment is appropriate if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue of material fact and that the moving party is entitled

to judgment as a matter of law. Id.



      After review of the record, we agree with the district court that Mr. Arije

has failed to present sufficient evidence to establish a genuine issue of material

fact. Hence, we affirm substantially for the reasons set forth in the district court's

Minute Order Regarding Summary Judgment filed August 17, 1996, a copy of

which is attached hereto. In addition, Mr. Arije's motion for default judgment and

motion for remand are denied.



                                        Entered for the Court


                                        WADE BRORBY
                                        United States Circuit Judge




                                          -4-